Exhibit 10.1

January 23, 2020

Jeffery D. Ansell

                               

                                          

Dear Jeff:

Stanley Black & Decker, Inc. (the “Company”) values your contributions to the
Company’s Global Tools and Storage division (the “Tools Business”), and is
therefore pleased to summarize the terms of your continued employment with the
Company and its subsidiaries in this letter. Such terms are as follows:

1.    Leadership Phase. During the period commencing on the date hereof and
ending on June 30, 2020 (“Leadership Period Phase One”), you will continue to
serve in your current role as Executive Vice President and President, Global
Tools and Storage. During such period, you will be responsible for all aspects
of leading the Tools Business, including strategic, operational and acquisition
integration (including integrating into the Tools Business the Craftsman and
Newell acquisitions). During the period commencing on July 1, 2020, and ending
December 31, 2021 (“Leadership Period Phase Two” and, together with Leadership
Period Phase One, the “Leadership Period”), you will serve as Executive Vice
President, Stanley Black & Decker. During such period, you will be responsible
for the launch and leadership of a major organic growth program of the Company
and continue to work with your successor to ensure a smooth transition of all
previous responsibilities from Leadership Period Phase One. Notwithstanding the
foregoing, during Leadership Period Phase Two, the Company reserves the right to
reassign you to your current role and responsibilities as Executive Vice
President and President, Global Tools and Storage.

Except as set forth in this letter, the terms and conditions of your continued
employment will remain unchanged during the Leadership Period. This means that
you will continue to receive (i) a base salary at least at the rate in effect on
the date hereof (subject to merit-based increases from time to time) and (ii) be
eligible for the same bonus opportunities and equity awards (granted pursuant to
the Company’s 2013 Long-Term Incentive Plan or a successor thereto (the “LTIP”))
as other similarly situated senior corporate executives of the Company (e.g.,
Executive Vice President), in each case with performance goals and other terms
determined in accordance with established Company practice. You will also be
eligible to participate in all employee benefit plans and perquisite programs
offered generally to other senior corporate executives of the Company (including
any officer-level perquisite programs), in each case in accordance with the
terms of the applicable plans and programs (as amended from time to time). For
the avoidance of doubt, you will be eligible to receive equity awards each
December during the Leadership Period, with performance goals to be determined
as referenced above.

2.    Advisory Phase. During the period commencing on January 1, 2022 and ending
on January 1, 2024, you will be employed as a strategic advisor to the Tools
Business (the “Advisory Period”). During the Advisory Period, you will be
available, when requested (upon reasonable advance notice), to provide advisory
services to the Company on matters such as product innovation, strategic
planning, commercial excellence and such other matters as shall reasonably be
requested by the Chief Executive Officer of the Company; provided that you will
not be required to provide such advisory services from the Company’s offices and
may instead provide such services remotely from a location reasonably determined
by you.



--------------------------------------------------------------------------------

During the period beginning on the commencement of the Advisory Period and
ending on December 31, 2022, you will receive an annual base salary equal to
your annual base salary in effect immediately prior to the commencement of the
Advisory Period. During the period commencing January 1, 2023 and ending on
January 1, 2024, you will receive an annual base salary of $600,000. You will
also be eligible to participate in the Company’s benefit plans and perquisite
programs, in each case in accordance with the terms of the applicable plans and
programs (as amended from time to time). You will not be eligible to receive any
new cash incentive or equity awards during the Advisory Period; provided that,
to the extent that the Company causes the Advisory Period to commence prior to
January 1, 2022, (i) you will be entitled to receive your target annual
incentive opportunity in respect of fiscal year 2021 and (ii) you will continue
to be eligible to receive equity awards each remaining December during the
period ending December 31, 2021, in each case in accordance with Section 1. You
will continue to vest in the equity awards that were granted to you prior to
December 31, 2021.

3.    Retirement; Prior Termination of Employment. Effective January 1, 2024
(“Retirement Date”), you will retire from all roles with the Company and its
subsidiaries, and such retirement will be automatic and require no further
action on your part or that of the Company. For the avoidance of doubt, your
retirement on the Retirement Date will entitle you to retain your outstanding
equity awards in accordance with the LTIP and the Company’s policies thereunder.

Notwithstanding the foregoing, the Company agrees that it may not terminate your
employment during the Leadership Period or the Advisory Period other than for
Cause (as defined below); provided that the Company may elect, at its
discretion, to cause the Advisory Period to commence prior to January 1, 2022,
in which case (i) the term “Advisory Period” shall be deemed to mean the period
from such earlier date through the Retirement Date and (ii) the terms of your
employment and compensation shall be governed by Section 2 hereof beginning on
such earlier date. In the event the Company materially breaches the provisions
of Section 1 hereof during the Leadership Period, you may elect, at your
discretion, to cause the Advisory Period to commence prior to January 1, 2022,
on the same terms as described in the immediately preceding sentence.

In addition, in the event that during the Advisory Period, you resign your
employment for Good Reason (as defined below), your then outstanding equity
awards will become immediately vested at the time of such termination of
employment and will be settled at the earliest time that will not trigger a tax
or penalty under Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder (collectively, “Section 409A”), as
determined by the Committee (as defined in the LTIP).

For purposes of this letter, (i) “Cause” means (A) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Company or its
affiliates, (B) your conviction of (or plea of nolo contendere to) any felony or
any other crime involving dishonesty, fraud or moral turpitude or (C) your
material breach of any restrictive covenant described in Section 4 below and
(ii) “Good Reason” means one or more of the following, so long as you give the
Company reasonable written notice of the occurrence of such event within 90 days
of its occurrence and a period of up to 30 days to cure such event (in which
case it will be deemed not to have occurred), (A) the assignment to you of
duties materially inconsistent with your role as a strategic advisor to the
Company as described in Section 2, (B) a reduction in your annual base salary as
specified in this letter or a material reduction in the benefit and perquisite
programs provided to you (other than any across the board changes applicable to
employees generally) or (C) a material breach by the Company of this letter.

You should be aware that your employment with the Company and its subsidiaries
is “at will” and may be terminated by the Company or you at any time for any
reason prior to the Retirement Date (except as provided above). Upon any
termination of employment for any reason, the Company will



--------------------------------------------------------------------------------

pay you any earned but unpaid base salary, as well as any earned but unpaid
annual bonuses with respect to a prior fiscal year. You will also be eligible
for continuation of medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and for any earned and vested benefits
under applicable Company benefit plans and programs. You will also remain
eligible for severance under the Company’s severance policy for senior corporate
executives (as in effect from time to time) until December 31, 2021; provided
that, to the extent that the Company causes the Advisory Period to commence
prior to January 1, 2022, (i) you will remain eligible for severance under such
severance policy until December 31, 2021 and (ii) the amount of any severance
payments payable under such policy shall be determined based on your base salary
in effect immediately prior to the commencement of the Advisory Period.

Upon termination of your employment with the Company for any reason, you will be
deemed to have resigned, effective as of your date of termination, from all
positions with the Company and its subsidiaries, and you will execute any
additional documentation that is requested by the Company to memorialize such
resignations.

During the Leadership Period and the Advisory Period, you will continue to
benefit from any Company indemnification or third-party insurance coverage in
place for directors, officers or employees of the Company. The Company
acknowledges that its policy on trading restrictions will not apply to you
during the Advisory Period; provided that you remain subject to applicable law
relating to trading restrictions in all events.

4.    Restrictive Covenants. You agree to comply with the restrictive covenants
set forth in the Stanley Black & Decker Employee Restrictive Covenant Agreement
between you and the Company, effective as of April 17, 2012 (the “Restrictive
Covenant Agreement”), in accordance with their terms; provided that such
restrictive covenants shall apply during your term of employment and then,
notwithstanding anything to the contrary therein, upon any termination of such
employment for any reason and for the post-employment time periods specified
therein, as modified by this letter. You acknowledge and agree that Section 3.4
(Non-Competition) of the Restrictive Covenant Agreement is hereby amended to
delete the phrase “one (1) year after Employee’s employment with SBD is
terminated” and replace it with “two (2) years after Employee’s employment with
SBD is terminated”.

5.    Governing Law; Dispute Resolution. This letter will be governed by, and
construed in accordance with, the laws of the State of Maryland, without
reference to principles of conflict of laws. Except for the Company’s right to
seek injunctive relief, all disputes arising in connection with this letter will
be settled by expedited arbitration conducted a single arbitrator sitting in
Baltimore, Maryland, in accordance with the rules of the American Arbitration
Association then in effect. The decision of the arbitrator in that proceeding
will be binding on you and the Company. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.

6.    Entire Agreement. The Company and you acknowledge that this letter
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and supersedes any other prior agreement or other
understanding, whether oral or written, express or implied, concerning the same;
provided that this letter will have no effect on the Change in Control Agreement
between you and the Company. This letter is personal to you and is not
assignable by you, and will be binding upon the Company and its successors.

7.    Section 409A. It is intended that the provisions of this letter comply
with Section 409A, and all provisions of this letter shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.



--------------------------------------------------------------------------------

Sincerely,

 

STANLEY BLACK & DECKER, INC. By:  

/s/ Stephen Subasic

Name:   Stephen Subasic Title:   Vice President, Human Resources

 

JEFFERY D. ANSELL By:  

/s/ JEFFERY D. ANSELL

[SIGNATURE PAGE TO EMPLOYMENT LETTER]